A motion for a rehearing was denied, without costs, on February 7, 1933, and the following memorandum was filed February 27, 1933:
Per Curiam.
On February 24, 1933, the plaintiff in error filed a petition in which he asks the court to vacate the order denying the motion for rehearing, made February 7, *3801933, and grant leave to petitioner to file a supplemental brief and argument setting forth facts and law in support of assignments of error. The assignments of error proposed raise questions with respect to the constitutionality of the statute under which the plaintiff in error was prosecuted and seek to reargue and have reinvestigated matters considered and passed upon in the original decision of the court. The motion for rehearing having been denied on February 7, 1933, it is the duty of the clerk, within twenty days thereafter, to transmit the record to the court from which the appeal is taken. Sec. 274.35, Stats.
The petition was in effect an ex parte application for a rehearing of an order made denying a rehearing and therefore within the rule laid down in Tomberlin v. Chicago, St. P., M. & O. R. Co. 208 Wis. 30, 238 N. W. 287, 242 N. W. 677, 243 N. W. 208, and cases cited, and therefore one not to be entertained under the established rules of this court. Furthermore, the principal question sought to be raised, if the petition to set aside the order denying the rehearing were granted, relates to the constitutionality of the statute upon which the prosecution is based. Under the provisions of sec. 355.09, Wis. Stats., such questions must be raised by objection to the information and if not so raised are deemed waived.
Other questions sought to be raised are presented by the record and were not raised by counsel in presenting the appeal or upon the motion for the rehearing after the affirmance of the judgment by this court. The questions sought to be raised by the petition not having been presented within the time prescribed and in accordance with the rules of court, cannot be considered and the petition is dismissed.